              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

SANCHO McKENZIE,
A# 204-736-133,

       Petitioner,

v.                                           Case No. 4:19cv462-MW/CAS

WILLIAM BARR, et al.,

     Respondents.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 8. Upon consideration, no objections having been

filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to prosecute and failure to comply with a Court Order.” The Clerk shall also

close the file.

       SO ORDERED on February 27, 2020.

                                      s/Mark E. Walker                   ____
                                      Chief United States District Judge
